UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21455 Guggenheim Enhanced Equity Strategy Fund (Exact name of registrant as specified in charter) 2455 Corporate West Drive Lisle, IL 60532 (Address of principal executive offices) (Zip code) Donald C. Cacciapaglia Guggenheim Funds Investment Advisors, LLC 2455 Corporate West Drive Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code:(630) 505-3700 Date of fiscal year end:October 31 Date of reporting period:April 30, 2012 Item 1.Reports to Stockholders. The registrant's semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: WWW.GUGGENHEIMFUNDS.COM/GGE YOUR PATH TO THE LATEST, MOST UP-TO-DATE INFORMATION ABOUT THE GUGGENHEIM ENHANCED EQUITY STRATEGY FUND The shareholder report you are reading right now is just the beginning of the story. Online at www.guggenheimfunds.com/gge, you will find: · Daily, weekly and monthly data on share prices, net asset values, distributions and more · Monthly portfolio overviews and performance analyses · Announcements, press releases and special notices · Fund and adviser contact information We are constantly updating and expanding shareholder information services on the Fund’s website in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed and the results of our efforts. It is just one more small way we are working to keep you better informed about your investment in the Fund. April 30, 2012 DEAR SHAREHOLDER We thank you for your investment in the Guggenheim Enhanced Equity Strategy Fund (the “Fund”). This report covers the Fund’s performance for the semiannual fiscal period ended April 30, 2012. The Fund’s primary investment objective is to provide a high level of current income, with a secondary objective of capital appreciation. All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the six-month period ended April 30, 2012, the Fund generated a total return based on market price of 16.52% and a return of 12.60% based on NAV. The S&P 500 Index returned 12.77% for the six-months ended April 30, 2012. As of April 30, 2012, the Fund’s market price of $17.34 represented a discount of 12.02% to NAV of $19.71. As of October 31, 2011, the Fund’s market price of $15.45 represented a discount of 14.59% to NAV of $18.09. The Fund paid quarterly dividends of $0.3125 in November 2011 and February 2012. The most recent dividend represents an annualized distribution rate of 7.21% based on the Fund’s closing market price of $17.34 as of April 30, 2012. Guggenheim Funds Investment Advisors, LLC (“GFIA” or the “Adviser”) serves as the investment adviser to the Fund. Guggenheim Partners Asset Management, LLC (“GPAM” or the “Sub-Adviser”) serves as the Fund’s investment sub-adviser and is responsible for the management of the Fund’s portfolio of investments. Each of the Adviser and the Sub-Adviser is an affiliate of Guggenheim Partners, LLC (“Guggenheim”), a global diversified financial services firm with more than $130 billion in assets under management and supervision as of May 31, 2012. GPAM seeks to achieve the Fund’s investment objectives by obtaining broadly diversified exposure to the equity market utilizing an enhanced equity option strategy developed by GPAM. In connection with the implementation of GPAM’s strategy, the Fund utilizes financial leverage. The goal of the use of financial leverage is to enhance shareholder value, consistent with the Fund’s investment objective. The Fund’s use of financial leverage is intended to be flexible in nature and is monitored and adjusted, as appropriate, on an ongoing basis by the Adviser and GPAM. Leverage is generally maintained between 20% and 30% of the Fund’s total assets. The Fund currently employs financial leverage through the use of a bank line of credit. We encourage shareholders to consider the opportunity to reinvest their distributions from the Fund through the Dividend Reinvestment Plan (“DRIP”), which is described in detail on page 24 of this report. When shares trade at a discount to NAV, the DRIP takes advantage of the discount by reinvesting the quarterly dividend distribution in common shares of the Fund purchased in the market at a price less than NAV. Conversely, when the market price of the Fund’s common shares is at a premium above NAV, the DRIP reinvests participants’ dividends in newly-issued common shares at NAV, subject to an Internal Revenue Service (“IRS”) limitation that the purchase price cannot be more than 5% below the market price per share. The DRIP provides a cost-effective means to accumulate additional shares and enjoy the potential benefits of compounding returns over time. To learn more about the Fund’s performance and investment strategy for the six months ended April 30, 2012, we encourage you to read the Questions & Answers section of the report, which begins on page 4. We appreciate your investment and look forward to serving your investment needs in the future. For the most up-to-date information on your investment, please visit the Fund’s website at www.guggenheimfunds.com/gge. Sincerely, Donald C. Cacciapaglia Chief Executive Officer Guggenheim Enhanced Equity Strategy Fund May 31, 2012 GGE l GUGGENHEIM ENHANCED EQUITY STRATEGY FUND SEMIANNUAL REPORT l 3 QUESTIONS & ANSWERS April 30, 2012 The Guggenheim Enhanced Equity Strategy Fund (the “Fund”) is managed by a team of seasoned professionals at Guggenheim Partners Asset Management, LLC (“GPAM” or the “Sub-Adviser”). This team includes B. Scott Minerd, Chief Investment Officer; Anne Bookwalter Walsh, CFA, JD, Assistant Chief Investment Officer; Farhan Sharaff, Assistant Chief Investment Officer, Equities; Jayson Flowers, Managing Director; and Jamal Pesaran, Portfolio Manager. In the following interview, the investment team discusses the market environment and the Fund’s performance during the six-month period ended April 30, 2012. Please describe the Fund’s objective and management strategies. The Fund’s primary investment objective is to provide a high level of current income, with a secondary objective of capital appreciation. GPAM assumed responsibility for the management of the Fund on May 16, 2011. GPAM seeks to achieve the Fund’s investment objectives by obtaining broadly diversified exposure to the equity markets and utilizing a covered call strategy developed by GPAM. The Fund may seek to obtain exposure to equity markets through investments in exchange-traded funds or other investment funds that track equity market indices, through investments in individual equity securities and/or through derivative instruments that replicate the economic characteristics of exposure to equity securities or markets. Pursuant to GPAM’s strategy, the Fund utilizes financial leverage. The goal of the use of financial leverage is to enhance shareholder value, consistent with the Fund’s investment objective, and provide superior risk-adjusted returns. Currently GPAM seeks to obtain exposure to equity markets by investing primarily in exchange-traded funds (“ETFs”). ETFs are selected for broadly-based market exposure and broad sector exposures. Only highly liquid securities are held, since liquidity is essential for a strategy that seeks to benefit from market volatility. The Fund has the ability to write call options on indices and/or securities, which will typically be at- or out-of-the money. GPAM’s strategy typically targets one-month options, although options of any strike price or maturity may be utilized. The Fund seeks to achieve its primary investment objective of seeking a high level of current income through dividends paid on securities owned by the Fund and from cash premiums received from selling options. Although the Fund will receive premiums from the options written, by writing a covered call option, the Fund forgoes any potential increase in value of the underlying securities above the strike price specified in an option contract through the expiration date of the option. To the extent GPAM’s strategy seeks to achieve broad equity exposure through a portfolio of common stocks, the Fund would expect to hold a diversified portfolio of stocks. To the extent GPAM’s equity exposure strategy is implemented through investment in broad-based equity ETFs or other investment funds or derivative instruments that replicate the economic characteristics of exposure to equity securities markets, the Fund’s portfolio is expected to comprise fewer holdings. The Fund will ordinarily focus its investments in securities of U.S. issuers but may invest up to 15% of its total assets in U.S. dollar-denominated securities of foreign issuers. The Fund may invest in or seek exposure to equity securities of issuers of any market capitalization. While the execution of this strategy is complex, involving sophisticated proprietary financial models, the value to investors is really very straightforward: seeking total return similar to the S&P 500 with less risk and more income. The Fund’s managers have confidence in their strategy, and they believe that its consistent application will continue to reward investors in the Fund. Please tell us about the economic and market environment over the six months. It appears that the U.S. economy is finally finding its footing in the wake of the worst recession in generations. Although the economy demonstrated considerable momentum in the closing months of 2011 and the first few months of 2012, securities markets seem unconvinced of the sustainability of the current recovery. Also, concerns about problems in Europe continue to be a source of concern for investors. Most recent economic news has been fairly positive. There has been considerable improvement in non-farm payrolls, an indicator of jobs created. The unemployment rate dropped, and consumers’ debt service obligations as a percentage of income have been reduced. Since these trends are positive for consumer spending, retail sales have been improving. Industrial production has been showing year-to-year gains, and corporate profits continue to expand. There have even been some signs of growth in housing starts, in the first signs of sustained good news in the housing market in several years. In late April, the Department of Commerce reported real growth in gross domestic product (GDP) at an annual rate of 2.2% for the first quarter of 2012, and that followed an even stronger growth rate of 3.0% in the fourth quarter of 2011. The consensus among business economists seems to be that real growth for the full year 2012 will be in the range of 2.5% and 3.0%. Despite periods of weakness near the end of the period, most U.S. market indices, both equity and fixed-income, posted positive returns for the six-month period ended April 30, 2012. The S&P 500 Index, which is generally regarded as a good indicator of the return from larger-capitalization U.S. 4 l GGE l GUGGENHEIM ENHANCED EQUITY STRATEGY FUND SEMIANNUAL REPORT QUESTIONS & ANSWERS continued April 30, 2012 stocks, returned 12.77%. While this was clearly a very strong period, the return of the S&P 500 was even higher for similar six-month periods from the previous two years. The end of 2011 was a fairly quiet period for the U.S. equity market; then the early months of 2012 saw a pronounced rally, with especially strong performance from high-beta riskier stocks. (Beta is a measure of the volatility, or systematic risk, of a security or a portfolio in comparison to the market as a whole.) A notable feature of the equity market in the last few months has been the very strong performance of the stock of Apple Inc. (not held in the Fund’s portfolio at period end). The result is that Apple now has a very large weight in key market indices including the S&P 500 and NASDAQ, the main index for over-the-counter stocks, which includes many technology issues. Also, the exceptional strength of Apple means that large-cap stocks performed much better than small-cap stocks over the last six months. Dislocations such as this cause historical correlations between indices to break down, creating special challenges for users of quantitative models such as the model used in managing the Fund. Most international markets had positive returns, but were not nearly as strong as the U.S. market. Return of the Morgan Stanley Capital International Europe-Australasia-Far East Index (the “MSCI EAFE”) Index, which is composed of approximately 1,100 companies in 20 developed countries in Europe and the Pacific Basin, was 2.69% for the six months ended April 30, 2012. How did the Fund perform in this environment? All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the six-month period ended April 30, 2012, the Fund generated a total return based on market price of 16.52% and a return of 12.60% based on NAV. As of April 30, 2012, the Fund’s market price of $17.34 represented a discount of 12.02% to NAV of $19.71. As of October 31, 2011, the Fund’s market price of $15.45 represented a discount of 14.59% to NAV of $18.09. During the first half of the period, the Fund performed exceptionally well, largely because of premiums received for writing call options. As the market rallied in the early months of 2012, the Fund generally managed to keep pace, despite the upside cap created by writing covered calls. So, for the six-month period, the Fund achieved its goal of return in line with the S&P 500 with less volatility than the market. The market value of the Fund’s shares fluctuates from time to time, and it may be higher or lower than the Fund’s NAV. The current discount to NAV provides an opportunity for investors to purchase shares of the Fund at prices below the market value of the securities in the underlying portfolio. Please discuss the Fund’s distributions. The Fund paid quarterly dividends of $0.3125 in November 2011 and February 2012. The most recent dividend represents an annualized distribution rate of 7.21% based on the Fund’s closing market price of $17.34 as of April 30, 2012. When required, the distributions were accompanied by letters detailing the estimated characterization of the distribution for tax purposes. These letters are also posted on the Fund’s website. Additionally, Guggenheim Funds produces an annual tax information guide for its closed-end funds; this guide may be found at www.guggenheimfunds.com/CEF. What were the major investment decisions that affected the Fund’s performance? In analyzing performance, the Fund’s managers look at two main elements: · Performance of the underlying securities held in the Fund’s portfolio,which consists mainly of ETFs · Performance of the covered calls written, which is a combination ofstrike price and premium received. For the six-month period ended April 30, 2012, the major contributor to performance was the collection of premiums for writing call options near the end of 2011. Largely because of the dislocations in the market that caused historical relationships between indices to break down, security selection did not contribute to performance for this period. One might think that a program of writing calls such as that used in managing the Fund would cause underperformance when the market rallies strongly, as it did in early 2012. But it is important to remember that the premiums received for writing calls are reinvested, so that helped the Fund to keep up as the market rallied. Also worth noting is that the market’s volatility, which was rather high near the end of 2011, dropped considerably in early 2012. The market’s expectation of 30-day volatility is generally measured by the Chicago Board Options Exchange (CBOE) Volatility Index, which is generally referred to as the VIX Index. This index is constructed using the implied volatilities of a wide range of S&P 500 index options. This volatility is meant to be forward looking and is calculated from both calls and puts. The VIX Index ended 2011 at a level of 23.40, then, following the rally in the first quarter of 2012, the VIX Index traded down to 15. Near the end of the period, as the market GGE l GUGGENHEIM ENHANCED EQUITY STRATEGY FUND SEMIANNUAL REPORT l 5 QUESTIONS & ANSWERS continued April 30, 2012 began to drift lower, volatility rose again, creating new opportunities for the Fund to write call options. Guggenheim’s portfolio management team uses qualitative judgment to enhance the value of the quantitative models used in portfolio construction. This combination of qualitative and quantitative methods makes it possible for the team to adapt the models to extreme dislocations such as that caused in the first quarter of 2012 by the impact of the exceptional strength in Apple stock on marketindices and market metrics such as beta, correlation and volatility. What was the effect of leverage on the Fund’s performance? The Fund utilizes leverage (borrowing) as part of its investment strategy, to finance the purchase of additional securities that provide increased income and potentially greater appreciation potential to common shareholders than could be achieved from an unleveraged portfolio. During the six months ended April 30, 2012, leverage contributed to performance, since the portfolio’s return was greater than the cost of leverage. There is no guarantee that the Fund’s leverage strategy will be successful, and the Fund’s use of leverage may cause the Fund’s NAV and market price of common shares to be more volatile. The Fund’s use of financial leverage is intended to be flexible in nature and is monitored and adjusted, as appropriate, on an ongoing basis by GFIA and GPAM. The Fund currently employs financial leverage through the use of a bank line of credit, generally maintaining leverage between 20% and 30% of the Fund’s total assets, consistent with the Fund’s risk profile. As of April 30, 2012, the Fund’s outstanding leverage was $39 million, which was approximately 28% of the Fund’s assets. What else should investors know about this Fund and its outlook? The Fund’s managers are pleased that during the six-month period ended April 30, 2012, the Fund has delivered to investors returns similar to the S&P 500 Index with less volatility than the S&P. In addition, investors in the Fund have received dividends that represented an annual distribution rate above 7%, based on the closing price of the Fund’s shares as of April 30, 2012. For comparison, dividend yield of the S&P 500 was approximately 2% in 2011. It is disappointing to see that the Fund’s shares continue to sell at a significant discount to the NAV. This discount seems to indicate that the market doesn’t fully understand the Fund’s strategy. Index Definitions: Indices are unmanaged and it is not possible to invest directly in an index. S&P 500 Index is a capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The MSCI EAFE Index is a free float-adjusted market capitalization weighted index designed to reflect the movements of stock markets in developed countries of Europe and the Pacific Basin. The index is calculated in U.S. dollars and is constructed to represent about 60% of market capitalization in each country. GGE Risks and Other Considerations The views expressed in this report reflect those of the portfolio managers only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also contain forward-looking statements that involve risk and uncertainty, and there is no guarantee they will come to pass. There can be no assurance that the Fund will achieve its investment objectives. The value of the Fund will fluctuate with the value of the underlying securities. Historically, closed-end funds often trade at a discount to their net asset value. Past performance does not guarantee future results. Equity Securities and Related Market Risk. The market price of common stocks and other equity securities may go up or down, sometimes rapidly or unpredictably. Equity securities may decline in value due to factors affecting equity securities markets generally, particular industries represented in those markets or the issuer itself. The values of equity securities may decline due to general market conditions which are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. They may also decline due to factors which affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. The value of equity securities may also decline for a number of other reasons which directly relate to the issuer, such as management performance, financial leverage, the issuer’s historical and prospective earnings, the value of its assets and reduced demand for its goods and services. Equity securities generally have greater price volatility than bonds and other debt securities. Other Investment Companies Risk. The Fund may invest in securities of other open-or closed-end investment companies, including ETFs. As a stockholder in an investment company, the Fund will bear its ratable share of that investment company’s expenses, and would remain subject to payment of What is a covered call? A call is an option (or contract) that gives its holder the right, but not the obligation, to buy shares of the underlying security at a specified price on or before a pre-determined expiration date. After this predetermined date, the option and its corresponding rights expire. A covered call is a call option that is written by an investor that owns the security on which the call is written. Covered call strategies are generally used as a hedge—to limit losses by obtaining premium income from the sale of calls, while still maintaining some of the upside potential. A call is “out of the money” when the option’s strike price is higher than the market price of the underlying asset. 6 l GGE l GUGGENHEIM ENHANCED EQUITY STRATEGY FUND SEMIANNUAL REPORT April 30, 2012 the Fund’s investment management fees with respect to the assets so invested. Shareholders would therefore be subject to duplicative expenses to the extent the Fund invests in other investment companies. In addition, these other investment companies may utilize financial leverage, in which case an investment would subject the Fund to additional risks associated with leverage. Options Risk. There are various risks associated with the Fund’s covered call option strategy. The purchaser of an index option written by the Fund has the right to any appreciation in the cash value of the index over the strike price on the expiration date. Therefore, as the writer of an index call option, the Fund forgoes the opportunity to profit from increases in the index over the strike price of the option. However, the Fund has retained the risk of loss (net of premiums received) should the price of the Fund’s portfolio securities decline. Similarly, as the writer of a call option on an individual security held in the Fund’s portfolio, the Fund forgoes, during the option’s life, the opportunity to profit from increases in the market value of the security covering the call option above the sum of the premium and the strike price of the call but has retained the risk of loss (net of premiums received) should the price of the underlying security decline. The value of options written by the Fund, which will be priced daily, will be affected by, among other factors, changes in the value of underlying securities (including those comprising an index), changes in the dividend rates of underlying securities, changes in interest rates, changes in the actual or perceived volatility of the stock market and underlying securities and the remaining time to an option’s expiration. The value of an option also may be adversely affected if the market for the option is reduced or becomes less liquid. There are significant differences between the securities and options markets that could result in an imperfect correlation between these markets, causing a given transaction not to achieve its objectives. A decision as to whether, when and how to use options involves the exercise of skill and judgment, and even a well conceived transaction may be unsuccessful to some degree because of market behavior or unexpected events. In the case of index options, GPAM will attempt to maintain for the Fund written call options positions on equity indexes whose price movements, taken in the aggregate, are closely correlated with the price movements of common stocks and other securities held in the Fund’s equity portfolio. However, this strategy involves significant risk that the changes in value of the indexes underlying the Fund’s written call options positions will not correlate closely with changes in the market value of securities held by the Fund. To the extent that there is a lack of correlation, movements in the indexes underlying the options positions may result in losses to the Fund, which may more than offset any gains received by the Fund from options premiums. In these and other circumstances, the Fund may be required to sell portfolio securities to satisfy its obligations as the writer of an index call option, when it would not otherwise choose to do so, or may choose to sell portfolio securities to realize gains to supplement Fund distributions. Such sales would involve transaction costs borne by the Fund and may also result in realization of taxable capital gains, including short-term capital gains taxed at ordinary income tax rates, and may adversely impact the Fund’s after-tax returns. There can be no assurance that a liquid market will exist when the Fund seeks to close out an option position. Reasons for the absence of a liquid secondary market on an exchange include the following: (i) there may be insufficient trading interest in certain options; (ii) restrictions may be imposed by an exchange on opening transactions or closing transactions or both; (iii) trading halts, suspensions or other restrictions may be imposed with respect to particular classes or series of options; (iv) unusual or unforeseen circumstances may interrupt normal operations on an exchange; (v) the facilities of an exchange or The Options Clearing Corporation (the “OCC”) may not at all times be adequate to handle current trading volume; or (vi) one or more exchanges could, for economic or other reasons, decide or be compelled at some future date to discontinue the trading of options (or a particular class or series of options). If trading were discontinued, the secondary market on that exchange (or in that class or series of options) would cease to exist. However, outstanding options on that exchange that had been issued by the OCC as a result of trades on that exchange would continue to be exercisable in accordance with their terms. In the event that the Fund were unable to close out a call option that it had written on a portfolio security, it would not be able to sell the underlying security unless the option expired without exercise. To the extent that the Fund owns unlisted (or “over-the-counter”) options, the Fund’s ability to terminate these options may be more limited than with exchange-traded options and may involve enhanced risk that counterparties participating in such transactions will not fulfill their obligations. The hours of trading for options may not conform to the hours during which the securities held by the Fund are traded. To the extent that the options markets close before the markets for the underlying securities, significant price and rate movements can take place in the underlying markets that cannot be reflected in the options markets. Additionally, the exercise price of an option may be adjusted downward before the option’s expiration as a result of the occurrence of certain corporate events affecting underlying securities, such as extraordinary dividends, stock splits, mergers or other extraordinary distributions or events. A reduction in the exercise price of an option might reduce the Fund’s capital appreciation potential on underlying securities held by the Fund. The Fund’s use of purchased put options on equity indexes as a hedging strategy would involve certain risks similar to those of written call options, including that the strategy may not work as intended due to a lack of correlation between changes in value of the index underlying the put option and changes in the market value of the Fund’s portfolio securities. Further, a put option acquired by the Fund and not sold prior to expiration will expire worthless if the cash value of the index or market value of the underlying security at expiration exceeds the exercise price of the option, thereby causing the Fund to lose its entire investment in the option. The Fund’s options transactions will be subject to limitations established by each of the exchanges, boards of trade or other trading facilities on which the options are traded. These limitations govern the maximum number of options in each class which may be written or purchased by a single investor or group of investors acting in concert, regardless of whether the options are written or purchased on the same or different exchanges, boards of trade or other trading facilities or are held or written in one or more accounts or through one or more brokers. Thus, the number of options which the Fund may write or purchase may be affected by options written or purchased by other investment advisory clients of GPAM. An exchange, board of trade or other trading facility may order the liquidation of positions found to be in excess of these limits, and it may impose other sanctions. GGE l GUGGENHEIM ENHANCED EQUITY STRATEGY FUND SEMIANNUAL REPORT l 7 QUESTIONS & ANSWERS continued April 30, 2012 Other Derivatives Risk. Derivatives are subject to a number of risks such as liquidity risk, equity securities risk, issuer risk, interest rate risk, credit risk, leveraging risk, counterparty risk, management risk and, if applicable, medium and smaller company risk. They also involve the risk of mispricing or improper valuation, the risk of ambiguous documentation and the risk that changes in the value of a derivative may not correlate perfectly with an underlying asset, interest rate or index. Suitable derivative transactions may not be available in all circumstances and there can be no assurance that the Fund will engage in these transactions to reduce exposure to other risks when that would be beneficial. The use of derivatives transactions may result in losses greater than if they had not been used, may require the Fund to sell or purchase portfolio securities at inopportune times or for prices other than current market values, may limit the amount of appreciation the Fund can realize on an investment or may cause the Fund to hold a security that it might otherwise sell. Additionally, amounts paid by the Fund as premiums and cash or other assets held in margin accounts with respect to derivatives transactions are not otherwise available to the Fund for investment purposes. The Fund may enter into derivatives transactions that may in certain circumstances produce effects similar to leverage and expose the Fund to related risks. See “Financial Leverage Risk” below. Counterparty Risk. The Fund will be subject to risk with respect to the coun-terparties to the derivative contracts purchased or sold by the Fund. If a counterparty becomes bankrupt or otherwise fails to perform its obligations under a derivative contract due to financial difficulties, the Fund may experience significant delays in obtaining any recovery under the derivative contract in a bankruptcy or other reorganization proceeding. The Fund may obtain only a limited recovery or may obtain no recovery in these circumstances. Medium and Smaller Company Risk. The general risks associated with the types of securities in which the Fund invests are particularly pronounced for securities issued by companies with medium and smaller market capitalizations. These companies may have limited product lines, markets or financial resources or they may depend on a few key employees. As a result, they may be subject to greater levels of credit, market and issuer risk. Securities of medium and smaller companies may trade less frequently and in lesser volume than more widely held securities and their values may fluctuate more sharply than other securities. Financial Leverage Risk. Use of financial leverage creates an opportunity for increased income and capital appreciation but, at the same time, creates special risks. There can be no assurance that a leveraging strategy will be utilized or will be successful. Financial leverage is a speculative technique that exposes the Fund to greater risk and increased costs than if it were not implemented. Increases and decreases in the value of the Fund’s portfolio will be magnified when the Fund uses financial leverage. As a result, financial leverage may cause greater changes in the Fund’s net asset value and returns than if financial leverage had not been used. The Fund will also have to pay interest on its indebtedness, if any, which may reduce the Fund’s return. This interest expense may be greater than the Fund’s return on the underlying investment, which would negatively affect the performance of the Fund. During the time in which the Fund is utilizing financial leverage, the amount of the fees paid to the Adviser and the Sub-Adviser for investment advisory services will be higher than if the Fund did not utilize financial leverage because the fees paid will be calculated based on the Fund’s Managed Assets, including proceeds of financial leverage. This may create a conflict of interest between the Adviser and the Sub-Adviser and common shareholders. Common shareholders bear the portion of the investment advisory fee attributable to the assets purchased with the proceeds of financial leverage, which means that common shareholders effectively bear the entire advisory fee. In order to manage this conflict of interest, any use of financial leverage must be approved by the Board of Trustees and the Board of Trustees will receive regular reports from the Adviser and the Sub-Adviser regarding the Fund’s use of financial leverage and the effect of financial leverage on the management of the Fund’s portfolio and the performance of the Fund. Reverse repurchase agreements involve the risks that the interest income earned on the investment of the proceeds will be less than the interest expense and Fund expenses, that the market value of the securities sold by the Fund may decline below the price at which the Fund is obligated to repurchase such securities and that the securities may not be returned to the Fund. Foreign Investment Risk. The Fund’s investments in ADRs and other securities of foreign issuers involve special risks. For example, the value of these investments may decline in response to unfavorable political and legal developments, unreliable or untimely information, or economic and financial instability. There may be less publicly available information about a foreign company than a U.S. company. Foreign companies are not generally subject to uniform accounting, auditing and financial standards and requirements comparable to those standards applicable to U.S. companies. Similar foreign investment risks may apply to futures contracts and other derivative instruments in which the Fund invests that trade on foreign exchanges. The value of derivative and other instruments denominated in or that pay revenues in foreign currencies may fluctuate based on changes in the value of those currencies relative to the U.S. dollar, and a decline in applicable foreign exchange rates could reduce the value of such instruments held by the Fund. Foreign settlement procedures also may involve additional risks. Inflation/Deflation Risk. Inflation risk is the risk that the value of assets or income from the Fund’s investments will be worth less in the future as inflation decreases the value of payments at future dates. As inflation increases, the real value of the Fund’s portfolio could decline. Deflation risk is the risk that prices throughout the economy decline over time. Deflation may have an adverse effect on the creditworthiness of issuers and may make issuer default more likely, which may result in a decline in the value of the Fund’s portfolio. Management Risk. The Fund is subject to management risk because it has an actively managed portfolio. The Sub-Adviser will apply investment techniques and risk analysis in making investment decisions for the Fund, but there can be no guarantee that these will produce the desired results. The Fund will invest in securities that the Sub-Adviser believes are undervalued or mispriced as a result of recent economic events, such as market dislocations, the inability of other investors to evaluate risk and forced selling. 8 l GGE l GUGGENHEIM ENHANCED EQUITY STRATEGY FUND SEMIANNUAL REPORT April 30, 2012 If the Sub-Adviser’s perception of the value of a security is incorrect, your investment in the Fund may lose value. Portfolio Turnover Risk. The Fund’s annual portfolio turnover rate may vary greatly from year to year. Portfolio turnover rate is not considered a limiting factor in the execution of investment decisions for the Fund. A higher portfolio turnover rate results in correspondingly greater brokerage commissions and other transactional expenses that are borne by the Fund. High portfolio turnover may result in an increased realization of net short-term capital gains by the Fund which, when distributed to shareholders, will be taxable as ordinary income. Additionally, in a declining market, portfolio turnover may create realized capital losses. Recent Market Developments. Global financial markets have experienced periods of unprecedented turmoil. The debt and equity capital markets in the United States were negatively impacted by significant write-offs in the financial services sector relating to subprime mortgages and the re-pricing of credit risk in the broader market, among other things. These events, along with the deterioration of the housing market, the failure of major financial institutions and the concerns that other financial institutions as well as the global financial system were also experiencing severe economic distress materially and adversely impacted the broader financial and credit markets and reduced the availability of debt and equity capital for the market as a whole and financial firms in particular. These events contributed to severe market volatility and caused severe liquidity strains in the credit markets. Volatile financial markets can expose the Fund to greater market and liquidity risk and potential difficulty in valuing portfolio instruments held by the Fund. Recently, markets have witnessed more stabilized economic activity as expectations for an economic recovery increased. However, risks to a robust resumption of growth persist. Since 2010, several European Union (“EU”) countries, including Greece, Ireland, Italy, Spain, and Portugal, began to face budget issues, some of which may have negative long-term effects for the economies of those countries and other EU countries. There is continued concern about national-level support for the euro and the accompanying coordination of fiscal and wage policy among European Economic and Monetary Union member countries. A return to unfavorable economic conditions or sustained economic slowdown may place downward pressure on equity markets, which in turn, may adversely affect the Fund. The current financial market situation, as well as various social, political, and psychological tensions in the United States and around the world, may continue to contribute to increased market volatility, may have long-term effects on the U.S. and worldwide financial markets; and may cause further economic uncertainties or deterioration in the United States and worldwide. The prolonged continuation or further deterioration of the current U.S. and global economic downturn could adversely impact the Fund’s portfolio. The Sub-Adviser does not know how long the financial markets will continue to be affected by these events and cannot predict the effects of these or similar events in the future on the U.S. economy and securities markets and/or on the Fund’s portfolio. Government Intervention in Financial Markets. The instability in the financial markets discussed above has led the U.S. Government to take a number of unprecedented actions designed to support certain financial institutions and segments of the financial markets that have experienced extreme volatility, and in some cases a lack of liquidity. Federal, state, and other governments, their regulatory agencies, or self regulatory organizations may take actions that affect the regulation of the instruments in which the Fund invests, or the issuers of such instruments, in ways that are unforeseeable. Governments or their agencies may also acquire distressed assets from financial institutions and acquire ownership interests in those institutions. The long-term implications of government ownership and disposition of these assets are unclear, and may have positive or negative effects on the liquidity, valuation and performance of the Fund’s portfolio holdings. Legislation and Regulation Risk. The Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”), which was signed into law in July 2010, has resulted in a significant revision o f the U.S. financial regulatory framework. The Dodd-Frank Act covers a broad range of topics, including, among many others: a reorganization of federal financial regulators; the creation of a process designed to ensure financial system stability and the resolution of potentially insolvent financial firms; the enactment of new rules for derivatives trading, the creation of a consumer financial protection watch-dog; the registration and regulation of managers of private funds; the regulation of rating agencies; and the enactment of new federal requirements for residential mortgage loans. The regulation of various types of derivative instruments pursuant to the Dodd-Frank Act may adversely affect issuers of securities which the Fund invests that utilize derivatives strategies for hedging or other purposes. The ultimate impact of the Dodd-Frank Act, and any resulting regulation, is not yet certain and issuers of securities in which the Fund invest may also be affected by the new legislation and regulation in ways that are currently unknown and unforeseeable. At any time after the date of this prospectus, legislation may be enacted that could negatively affect the assets of the Fund or the issuers of such assets. Changing approaches to regulation may have a negative impact on the Fund or entities in which the Fund invests. Legislation or regulation may also change the way in which the Fund itself is regulated. There can be no assurance that future legislation, regulation or deregulation will not have a material adverse effect on the Fund or will not impair the ability of the Fund to achieve its investment objective. Market Disruption and Geopolitical Risk. The aftermath of the war in Iraq and the continuing occupation of Iraq, instability in the Middle East and terrorist attacks in the United States and around the world have contributed to increased market volatility, may have long-term effects on the U.S. and worldwide financial markets and may cause further economic uncertainties or deterioration in the United States and worldwide. The Adviser and Sub-Adviser do not know how long the financial markets will continue to be affected by these events and cannot predict the effects of these or similar events in the future on the U.S. and global economies and securities markets. Please see www.guggenheimfunds.com/gge for a more detailed discussion about Fund risks and considerations. GGE l GUGGENHEIM ENHANCED EQUITY STRATEGY FUND SEMIANNUAL REPORT l 9 FUND SUMMARY (Unaudited) April 30, 2012 Fund Statistics Share Price Common Share Net Asset Value Premium/(Discount) to NAV -12.02% Net Assets ($000) Total Returns (Inception 1/27/04) Market NAV Six Month 16.52% 12.60% One Year 7.46% 6.82% Three Year - average annual 29.63% 24.72% Five Year - average annual -26.34% -26.64% Since Inception - average annual -13.79% -12.68% % of Long-Term Long-Term Holdings Investments SPDR S&P rust 51.2% iShares Russell 2000 Index Fund 16.1% PowerShares QQQ Trust Series 1 15.3% iShares Dow Jones US Real Estate Index Fund 5.2% Utilities Select Sector SPDR Fund 5.2% Health Care Select Sector SPDR Fund 4.4% ProShares Ultra QQQ 2.6% Kodiak Funding, LP 0.0%* % of Net Fund Breakdown Assets Long-Term Investments 141.3% Short-Term Investment 1.1% Total Investments 142.4% Liabilities in excess of Other Assets -0.3% Total Value of Options Written -2.5% Borrowings -39.6% Total Net Assets 100.0% *Less than 0.1% Past performance does not guarantee future results. All portfolio data is subject to change daily. For more current information, please visit www.guggenheimfunds.com/gge. The above summaries are provided for informational purposes only and should not be viewed as recommendations. 10 l GGE l GUGGENHEIM ENHANCED EQUITY STRATEGY FUND SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) April 30, 2012 Number of Shares Description Value Long-Term Investments – 141.3% Exchange Traded Funds – 141.3% Health Care Select Sector SPDR Fund(a) $ 6,177,897 iShares Dow Jones US Real Estate Index Fund(a) iShares Russell 2000 Index Fund(a) PowerShares QQQ Trust Series 1(a) ProShares Ultra QQQ(a) SPDR S&P rust(a) Utilities Select Sector SPDR Fund(a) (Cost $138,462,969) Limited Partnership – 0.0%* Kodiak Funding, LP (b) (Cost $3,476,000) Total Long-Term Investments – 141.3% (Cost $141,938,969) Short-Term Investments – 1.1% Money Market – 1.1% Dreyfus Treasury Prime Cash Management Institutional Shares (Cost $1,043,156) Total Investments – 142.4% (Cost $142,982,125) Liabilities in excess of Other Assets – (0.3%) Total Value of Options Written – (2.5%) (Premiums received $2,105,465) Borrowings – (39.6% of Net Assets or 27.8% of Total Investments) Net Assets – 100.0% $ 98,438,515 Contracts (100 shares Expiration Exercise per contract) Call Options Written (c) Month Price Value Health Care Select Sector SPDR Fund May 2012 $ 38.00 $ (27,999) iShares Dow Jones US Real Estate Index Fund May 2012 iShares Russell 2000 Index Fund May 2012 PowerShares QQQ Trust Series 1 May 2012 ProShares Ultra QQQ May 2012 SPDR S&P rust May 2012 Utilities Select Sector SPDR Fund May 2012 Total Value of Call Options Written (Premiums received $2,105,465) $ (2,475,725) * Represents less than 0.1% LP – Limited Partnership S&P – Standard & Poor’s (a) All of these securities represent cover for outstanding options written. All of these securities have been physically segregated as collateral for borrowings outstanding. (b) Security is valued in accordance with Fair Valuation procedures established in good faith by management and approved by the Board of Trustees. The total market value of such securities is $36,640 which represents 0.0% of Net Assets. (c) Non-income producing security. See notes to financial statements. GGE l GUGGENHEIM ENHANCED EQUITY STRATEGY FUND SEMIANNUAL REPORT l 11 STATEMENT OF ASSETS AND LIABILITIES (Unaudited) April 30, 2012 Assets Investments in securities, at value (cost $142,982,125) $ Dividends receivable Tax reclaims receivable 36 Other assets Total assets Liabilities Borrowings Options written, at value (premiums received of $2,105,465) Advisory fee payable Interest due on borrowings Administrative fee payable Accrued expenses Total liabilities Net Assets $ Composition of Net Assets Common shares, $.01 par value per share; unlimited number of shares authorized, 4,993,991 shares issued and outstanding $ Additional paid-in capital Accumulated net unrealized depreciation on investments and options ) Accumulated net realized loss on investments, currency transactions and options ) Accumulated undistributed net investment loss ) Net Assets $ Net Asset Value (based on 4,993,991 common shares outstanding) $ See notes to financial statements. 12 l GGE l GUGGENHEIM ENHANCED EQUITY STRATEGY FUND SEMIANNUAL REPORT STATEMENT OF OPERATIONS For the six months ended April 30, 2012 (Unaudited) April 30, 2012 Investment Income Dividends $ Total income $ Expenses Advisory fee Professional fees Trustees’ fees and expenses Printing expenses Fund accounting Administrative fee Custodian fee Miscellaneous NYSE listing fee Transfer agent fee Insurance expense Interest expense Total expenses Advisory fees waived ) Net expenses Net investment loss ) Realized and Unrealized Gain (Loss) on Investments and Options: Net realized gain (loss) on: Investments Options ) Change in net unrealized appreciation (depreciation) on: Investments ) Options ) Net gain on investments and options Net Increase in Net Assets Resulting from Operations $ See notes to financial statements. GGE l GUGGENHEIM ENHANCED EQUITY STRATEGY FUND SEMIANNUAL REPORT l 13 STATEMENT OF CHANGES IN NET ASSETS April 30, 2012 For the Six Months Ended For the April 30, 2012 Year Ended (unaudited) October 31, 2011 Increase in Net Assets Resulting from Operations Net investment income (loss) $ ) $ Net realized gain (loss) on investments and options ) Net change in unrealized appreciation (depreciation) on investments and options ) Net increase in net assets resulting from operations Distributions From and in excess of net investment income ) ) Return of capital – ) Total dividends and distributions to common shareholders ) ) Total increase in net assets Net Assets Beginning of period End of period (including distributions in excess of net investment income and undistributed net investment income of ($3,107,299) and $246,650, respectively) $ $ See notes to financial statements. 14 l GGE l GUGGENHEIM ENHANCED EQUITY STRATEGY FUND SEMIANNUAL REPORT STATEMENT OF CASH FLOWS For the six months ended April 30, 2012 (Unaudited) April 30, 2012 Cash Flows from Operating Activities: Net increase in net assets resulting from operations $ Adjustments to Reconcile Net Increase in Net Assets Resulting from Operations to Net Cash Used in Operating and Investing Activities: Net change in unrealized depreciation on investments Net change in unrealized depreciation on options Net realized gain on investments ) Net realized loss on options Purchase of long-term investments ) Proceeds from sale of long-term investments Premiums received on call options written Cost of written options closed ) Corporate actions and other payments Net purchases of short-term investments ) Decrease in dividends and interest receivable Decrease in tax reclaims receivable Increase in other assets ) Increase in advisory fee payable Increase in administrative fee payable Increase in accrued expenses Increase in interest due on borrowings Net Cash Used in Operating and Investing Activities ) Cash Flows From Financing Activities: Dividends paid ) Proceeds from borrowings Payments made on borrowings ) Net Cash Provided by Financing Activities Net decrease in cash ) Cash at Beginning of Period Cash at End of Period $
